Citation Nr: 1727212	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  09-46 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a pulmonary disability to include chronic obstructive pulmonary disorder (COPD) and asthma. 

2.  Entitlement to an initial rating for service-connected posttraumatic stress disorder (PTSD) in excess of 10 percent prior to February 8, 2011, in excess of 30 percent from February 8, 2011, to June 26, 2016, and in excess of 70 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from August 1966 to August 1968, during which he served in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Huntington, West Virginia and from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke Virginia, after jurisdiction was transferred to the RO in Roanoke in August 2008.

The Veteran was afforded a Central Office hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of that hearing has been associated with the record.

In the November 2007 rating decision, the RO denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, among others.  The Veteran filed a timely notice of disagreement (NOD) regarding his PTSD claim and in the February 2009 rating decision, the RO granted the claim for service connection for PTSD and also denied the Veteran's claim for service connection for COPD and missing teeth.  Once again, the Veteran filed a timely NOD and a July 2013 rating decision increased the Veteran's rating for PTSD to 30 percent effective February 8, 2011.  The Board remanded the claim in August 2014 and May 2016 for further development, to include new VA examinations.  Following a June 2016 VA examination, a September 2016 rating decision increased the Veteran's rating to 70 percent for his PTSD and continued the denial of service connection for COPD in a Supplemental Statement of the Case.  As the increased rating for PTSD is still less than the maximum benefit available, the appeal is still pending.  A.B. v. Brown, 6 Vet. App. 35 (1993). 

As stated previously, this claim was previously before the Board in May 2016 and August 2014, both times at which the claim was remanded for further development.  The Veteran's claim for service connection for missing teeth was denied by the Board in the August 2014 decision and was not subsequently appealed.  Additionally, the August 2014 decision expanded the issue of entitlement to service connection for COPD to include other pulmonary disabilities, including asthma. The claims of service connection for COPD and increased rating for PTSD have now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's current pulmonary disability, to include COPD and asthma, has developed as a result of an established event, injury or disease during his active service.

2.  From September 7, 2006, to June 26, 2016, the Veteran's service-connected PTSD manifested itself as occasional and intermittent social impairment due to such symptoms as depressed mood, anxiety, and occasional loss of sleep. 

3.  On and after June 27, 2016, it has not been shown that the Veteran's service-connected PTSD resulted in total impairment of social and occupational functioning. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a pulmonary disability, to include COPD and asthma, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304. 

2.  The criteria for an initial rating of 30 percent prior to February 8, 2011, but no higher, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for a rating in excess of 30 percent for PTSD from February 8, 2011, to June 26, 2016, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

4.  The criteria for a rating in excess of 70 percent beginning June 27, 2016, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2016).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.
In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Here, letters sent to the Veteran in December 2006, February 2007, September 2008, October 2008, January 2011, and June 2013 satisfied the VCAA notice requirement for his increased rating claim and entitlement to service connection claim, because they provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the September 2016 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Board also notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for his PTSD.  In Dingess, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify as to this issue has been satisfied. 
VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records, post-service VA and private treatment records, and Social Security records, in substantial compliance with the Board's May 2015 remand, have been obtained.  Stegall v. West, 11 Vet. App. 268 (1998).  He has not indicated that there are any additional records that VA should seek to obtain on his behalf.   

The Veteran was most recently provided an examination in these matters in June 2016.  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2014 Central Office hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans. The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his service.  They also asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Service Connection

The Veteran and his representative assert that an entitlement to service connection is warranted for a pulmonary disability, to include COPD and asthma, as they content that it was incurred while on active duty service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shineski 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While service treatment records reflect that the Veteran noted that he had asthma "all of his life" on his enlistment exam, the records further reflect that the Veteran stated that he had not had an asthma attack in years.  Specifically, the records note that while the Veteran reported a history of asthma, the doctor noted that the Veteran's lungs were clear and his impression was that there was no diagnosis of asthma.  See, September 1966 service treatment records.  Subsequently, the Veteran indicated that he had asthma on a medical history summary, but there are no treatment records to support the diagnosis.  Additionally, on the Veteran's separation examination, there were no reports of dyspnea, or cough, along with a negative examination and chest x-ray and a notation by the examiner that asthma was not documented.  

Post-service treatment records are also negative for treatment or a diagnosis of asthma.  The Veteran's lungs were consistently reported as clear with no wheezing until a 2005 diagnosis of a respiratory disorder and a January 2007 diagnosis of mild COPD.  See, post-service treatment records dated October 2010, January 2011, June 2011, September 2011 October 2011, and November 2011.  

The Veteran first received a VA examination for this matter in April 2012.  During this examination, the Veteran stated that he did not have problems with asthma in service, but that they began approximately three years prior to this examination.   However, the examiner does not provide an opinion as to whether or not the Veteran actually carries a diagnosis of asthma.  Pursuant to the Board's May 2016 remand, the June 2016 VA examiner was asked to provide an opinion as to whether or not the Veteran has a current diagnosis of asthma.  The June 2016 VA examiner opined that the Veteran does not meet the diagnostic criteria for asthma, or any pulmonary disease other than COPD, at the time of the examination.

The Board recognizes that the Veteran is competent to provide evidence as to observations and some medical matters, the veteran is not competent to establish a medical diagnosis.  Jandreau, 492 F.3d 1372.  As questions of medical diagnosis are complex medical matters which laypersons are not competent to provide, such statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  There is no indication that the Veteran has any medical training or expertise as to these matters and therefore, although the Board has considered the Veteran's statements regarding his history of asthma, the Board finds that the most probative evidence in this case is the June 2016 medical opinion, and service and post-service treatment records, which demonstrate that the Veteran did not have a diagnosis of asthma in service and also does not have a current diagnosis of asthma.  

A review of the record reflects that the Veteran was diagnosed with a chronic respiratory disorder in 2005, which was clarified as COPD in January 2007.  This diagnosis was affirmed at the Veteran's April 2012 and June 2016 VA examinations.  See, April 2012 and June 2016 VA examinations.   In February 2008, the Veteran's COPD was noted to be mild.  See, post-service treatment records dated February 2008.  Additionally, during the Veteran's April 2012 VA examination, he was given a pulmonary function test where the results showed only mild obstruction.  Both the April 2012 and June 2016 VA examiners provided the opinion that the Veteran's COPD was less likely than not the result of his active duty service, as it manifested decades after service and the Veteran had an extensive history of cigarette smoking.  This medical opinion is not contradicted by any other medical evidence of record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the Board finds that the most probative evidence of record is against a finding that the Veteran's current pulmonary disability, to include COPD and asthma, is related to his active duty service.


III.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6  (2016).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. §§ 4.2, 4.6.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104 (a) (West 2014). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran and his representative have asserted that his PTSD warrants an increased rating, which is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent rating is warranted for when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; the Veteran's difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability of the Veteran to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board acknowledges that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Id, at 442.  In adjudicating a claim for a higher rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id, at 443.  

A Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated DSM-5, and examinations conducted pursuant to the DSM-5 do not include GAF scores.  As the Veteran's increased ratings claims were in the process of adjudication prior to and during the adoption of the DSM-V, both the DMS-IV and DSM-V criteria will be utilized in the analysis set forth below.

a.  Entitlement to an Initial Increased Rating in excess of 10 percent prior to February 8, 2011 

With the above criteria in mind, the Board notes that during this time, the Veteran was receiving treatment at an outpatient facility for his substance abuse.  In November 2006, the Veteran had multiple therapy sessions in which he indicated that his mood was depressed, he was anxious, that he gets angry easily and at times, feels like exploding.  See, November 2006 post-service treatment records.  Additionally, in August of 2008, the Veteran reported that he "drinks daily due to his inability to control his anger."  See, post-service treatment records dated August 2008.  

The Board notes that during his February 2011 VA examination, after which his rating was increased to 30 percent based on the opinion provided, the examiner noted that the severity of his PTSD "has not significantly changed since the last rating exam."  The Board also notes that there were periods during this time where Veteran indicated that he was doing "alright" or "fine," that his sleep appeared to be normal and that he was generally functioning satisfactorily with appropriate behavior and self-care.  However, the Board finds that the evidence, both positive and negative, as to whether the criteria for at least a 30 percent initial rating for PTSD have been met is at least in equipoise.  Accordingly, and granting the Veteran the benefit of the doubt in this matter, the Board concludes that the Veteran is entitled to an initial rating of 30 percent, but no higher, prior to February 8, 2011.  38 U.S.C.A. § 5107 (West 2014). 
The Board notes that the Veteran is not entitled to an initial rating in excess of 30 percent prior to February 8, 2011, because he does not endorse the symptoms that are required for a 50, 70, or 100 percent disability rating.  Specifically, the Veteran consistently denies nightmares, flashbacks, and trouble sleeping.  See, post-service treatment records dated January 2007, March 2008, May 2009, July 2009, August 2009, and September 2009.  Additionally, the various examiners also consistently noted that the Veteran's speech was coherent, his thoughts were goal-oriented, and his judgment was fair.  See, July 2009, September 2009.  The Veteran also consistently denied any suicidal or homicidal ideations.  See February 2009, October 2008, and April 2010 post-service treatment records.  

The Board also notes that the Veteran does not appear to have the inability to establish and maintain effective relationships as he has maintained a stable relationship with his family during this period.  The Veteran has been retired since 2006, so there is no evidence that he has been precluded from gainful employment during this time period.  The Veteran also does not endorse symptoms associated with a total disability rating such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or intermittent inability to perform activities of daily living.  Accordingly, the Board finds that the Veteran is not entitled to an initial rating in excess of 30 percent. 

b.  Entitlement to an Increased Rating in excess of 30 percent from February 8, 2011, to June 26, 2016 

From the period of February 8, 2011, to June 26, 2016, the Veteran continued to endorse symptoms of the same severity, with no apparent increase as shown by the evidence of record.  The Veteran consistently reported that he was feeling "alright" or "ok," consistently denied suicidal or homicidal ideations, and was consistently reporting negative results for depression screens and mental health assessments.  See, post-service treatment records dated January 2012, August 2012, September 2012, November 2012, March 2013, August 2013, January 2014, October 2014, October 2015, January 2015, June 2015, January 2016, and more.  Additionally, the Veteran's examiners and treating physicians consistently noted that his behavior was appropriate, and noted that the Veteran was cooperative, well-groomed and that he had coherent, goal-oriented speech.  Id. 

In terms of social functioning, the Veteran reported having a fair relationship with his daughter, daughter-in-law and granddaughter.  Although he was never married, he maintained a relationship with his fiancée for an extended period of time until her death from lung cancer.  He also reported baby-sitting his great grandson on occasion and his "affect was bright while talking about the great grandson."  See, November 2008 post-service treatment records.  While the Veteran desires to live on his own and not with his daughter, there are no reports of disagreements or hostility between the Veteran and his family.  As stated previously, the Veteran was retired at this time, and there is no evidence demonstrating significant occupational impairment.  Accordingly, the Board notes that there was no indication in the medical record of evidence that the Veteran was experiencing social impairment with reduced reliability and productivity due to such symptoms as flattened affect, panic attacks more than once a week, difficulty in understanding complex commands, impaired abstract thinking, or disturbances of motivation and mood.  As stated previously, there were no suicidal or homicidal ideations, or near-continuous panic or depression affecting the ability to function independently, neglect of personal appearance and hygiene, or evidence of deficient in most areas.  Moreover, the Board notes that there is nothing in the record that indicates that the Veteran was completely impaired. 

The Board does note that the Veteran did indicate that his sleep was disturbed or just "ok" on a few occasions, and the record reflects that he received GAF scores of 53 from January 2012 to March 2013.  However, while a GAF score of 51 to 60 suggests that the psychiatric disability is manifested by [m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or schooling function (e.g., few friends, conflicts with peers or co-workers), the GAF score was not accompanied by supporting rationale.  The Board also has not failed to consider the Veteran's May 2014 hearing testimony with respect to the severity of his PTSD.  The Board finds, however, that these are single episodes and that the more probative medical evidence of record supports the conclusion that the Veteran's overall disability picture for this time period is contemplated by the 30 percent rating. 

The Board also notes that the Veteran failed to appear for a VA examination that was scheduled in October 2014 to determine the current severity of his service-connected PTSD and no good cause was provided for the failure to appear.  Generally, when a Veteran, without good cause, does not appear for a VA examination scheduled in connection with a claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2016).

Accordingly, the Board finds that the Veteran is not entitled to an initial rating in excess of 30 percent from February 8, 2011, to June 26, 2016. 

c.  Entitlement to an Increased Rating in excess of 70 percent from June 27, 2016 

At his June 2016 VA examination, the Veteran endorsed symptoms that were increasing in severity.  As stated above, based on this examination, the RO increased the Veteran's disability rating to 70 percent effective June 27, 2016, in a September 2016 rating decision.

At the June 2016 VA examination, the examiner noted that the Veteran presented with depressed mood, anxiety, and sleep impairment with occupational and social impairment with reduced reliability and productivity.  The examiner also noted that the Veteran experienced recurrent, involuntary and intrusive memories of the traumatic events, including distressing dreams.  The Veteran endorsed avoidance of or efforts to avoid those memories and an effort to avoid external reminders that would evoke those memories.  Additionally, the Veteran reported a persistent negative emotional state, demised interest in activities, feelings of detachment from others, irritable behavior with angry outbursts, hypervigilance, difficulty adapting to stressful circumstances, impaired impulse control, and exaggerated startle responses.  See, June 2016 VA examination.  The examiner concluded that the Veteran's PTSD symptoms cause "clinically significant distress or impairment in social, occupational, or other important areas of functioning."  Id. 

While the Board acknowledges that the Veteran's symptoms have significantly progressed, the Board finds that these are not enough to consider the Veteran totally impaired both socially and occupationally.  The medical evidence included in the record does not indicate that the Veteran's condition includes gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, the Veteran's intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time and place, or memory loss for names of close relatives, own occupation, or own name.  The June 2016 VA examiner did not conclude that his condition resulted in social impairment.  Moreover, the Veteran received a negative mental health screen in September 2016, and was again noted to be cooperative, with logical and goal oriented speech.  See, September 2016 post-service treatment records.  Accordingly, the Board finds that a rating of 100 percent is not warranted for the Veteran's PTSD since June 27, 2016.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411.

IV.  Extraschedular consideration 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with his employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  See 38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's overall disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with his or her employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's disabilities outside the usual rating criteria.  The Veteran's service-connected PTSD symptoms are found to be contemplated under the rating criteria based on the ratings assigned during the time frame on appeal.  Further, as the Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria, the Veteran's disability picture is adequately contemplated by the rating schedule.  See Mauerhan, supra.  Therefore, this disability picture is also adequately contemplated by the rating schedule.  As such, the threshold issue under Thun is not met for the disability on appeal and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

The evidence does not support the proposition that the Veteran's service-connected PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2016).  Thus, referral of either of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

As the Veteran does not assert and the record does not indicate that the Veteran is precluded from maintaining gainful employment as a result of his PTSD, the Board also does not find that an implied claim for a total disability rating based on individual unemployability has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), under the current record.  


ORDER

Entitlement to service connection for a pulmonary disability, to include COPD and asthma, is denied. 

Entitlement to an initial increased rating not in excess of 30 percent prior to February 8, 2011, is granted, subject to the law and regulations governing the payment of monetary benefits. 

Entitlement to an increased rating in excess of 30 percent prior to June 27, 2016, is denied. 

Entitlement to an increased rating in excess of 70 percent beginning June 27, 2016, is denied. 




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


